Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 12/23/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0134492, hereinafter as Yang ‘492) in view of Jang (US 2013/0270625, hereinafter as Jang ‘625).
Regarding Claim 1, Yang ‘492 teaches a three-dimensional (3D) memory device, comprising: 
an alternating conductor/dielectric stack (Fig. 1J, (161-168/ 110); [0087]) on a substrate (101); 
a channel hole (Fig. 1B, (103); [0079]) penetrating the alternating dielectric stack; 
an epitaxial layer (Fig. 1C, (141); [0080]) on a bottom of the channel hole (103) and in contact with the substrate (101); 
a functional layer (Fig. 1D, (151/152); [0081] and [0093]) covering a sidewall of the channel hole (103); and 
a channel structure (Fig. 1D, (143/145); [0083]) covering the functional layer, and being in electrical contact with the epitaxial layer (141) through a top surface of the epitaxial layer as well as a sidewall.  
Thus, Yang ‘492 is are shown to teach all the features of the claim with the exception of explicitly the feature: “a bottom surface of a recess in the epitaxial layer”.
However, Jang ‘625 teaches a channel structure (Fig. 5, (210); [0034]) being in electrical contact with the epitaxial layer (220; [0054] and [0116]) through a bottom surface of a recess in the epitaxial layer (220).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘492 by having a bottom surface of a recess in the epitaxial layer in order to increase the integration density of the 3D semiconductor memory device (see para. [0156]) as suggested by Jang ‘625.

Regarding Claim 2, Yang ‘492 teaches the channel structure (143/145) is in contact with the functional layer (151/152) at the top surface of the epitaxial layer (141).  

Regarding Claim 3, Yang ‘492 teaches the functional layer (152) is in contact with the epitaxial layer (141).

Regarding Claim 4, Yang ‘492 teaches a barrier layer (blocking insulating layer “152”; [0087]) on the sidewall of the channel hole.  

Regarding Claim 5, Yang ‘492 teaches the barrier layer (152) is in contact with the conductor/dielectric stack and the epitaxial layer (141) (see Fig. 1J).  

Regarding Claim 6, Yang ‘492 teaches the barrier layer (or blocking insulating layer; thick [0087]) consists of a silicon oxide layer (see para. [0093]).


    PNG
    media_image1.png
    630
    464
    media_image1.png
    Greyscale

                                   Fig. 1F (Yang ‘492)

    PNG
    media_image2.png
    389
    368
    media_image2.png
    Greyscale

                                 Fig. 5 (Jang ‘625)


Regarding Claim 7, Yang ‘492 teaches the barrier layer (or blocking insulating layer; [0087]) comprises high-k dielectrics (e.g. a hafnium oxide material; see para. [0093]).  

Regarding Claim 8, Yang ‘492 teaches the barrier layer (or blocking insulating layer; [0087]) comprises aluminum oxide (see para. [0093]).  

Regarding Claim 9, Yang ‘492 and Jang ‘625 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the barrier layer is in a range from about 4 nm to about 15 nm”.  
However, it has been held to be within the general skill of a worker in the art to have a thickness of the barrier layer is in a range from about 4 nm to about 15 nm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding Claim 10, Yang ‘492 teaches a storage layer (Fig. 2A, (151b); [0093]) on a surface of the barrier layer (151a; [0093]) and a tunneling layer (151c; [0093]) on a surface of the storage layer.  

Regarding Claim 11, Yang ‘492 teaches the barrier layer (151a) is configured to block an outflow of electronic charges; the storage layer (151b) is configured to store electronic charges during operation of the 3D memory device; the tunneling layer (151c) is configured to tunnel electronic charges.  
Examiner notes that claim 11 contains functional limitations “configured to block an outflow of electronic charges”; “configured to store electronic charges during operation of the 3D memory device” and “configured to tunnel electronic charges” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the terms “configured to block an outflow of electronic charges”; “configured to store electronic charges during operation of the 3D memory device” and “configured to tunnel electronic charges” is nothing else than the result achieved by the invention. Therefore, they are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 12, Yang ‘492 and Jang ‘625 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the tunneling layer is in a range from about 5 nm to about 15 nm”.  
However, it has been held to be within the general skill of a worker in the art to have a thickness of the tunneling layer is in a range from about 5 nm to about 15 nm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


	
Regarding Claim 13, Yang ‘492 teaches the channel structure (145) is in contact with the tunneling layer (see Fig. 1F).  
	
Regarding Claim 14, Jang ‘625 teaches a plurality of conductor/dielectric layer pairs (150/112) stacked in a vertical direction, wherein each conductor/dielectric layer pair includes a conductor layer (150) and a dielectric layer (112) (see Fig. 2, para. [0030] and [0032]).  

Regarding Claim 15, Yang ‘492 teaches a material of the conductive layer (e.g. gates 161-168) consists of metal (W, Co, Cu, Al), polysilicon, silicides, or a combination thereof (see Fig. 1J; para. [0087]).  

Regarding Claim 16, Yang ‘492 teaches a material of the dielectric layer (110; [0078]) consists of silicon oxide.  

Regarding Claim 17, Yang ‘492 teaches the channel structure (145; [0083]) is a semiconductor layer.

Regarding Claim 18, Yang ‘492 teaches a first channel layer (143) covering the functional layer; and a second channel layer (145) covering the first channel structure and being in electric contact with the epitaxial layer (141) (see Fig. 1D and 1F).  

Regarding Claim 19, Yang ‘492 teaches a material of the first channel layer (143) includes polycrystalline silicon or monocrystalline silicon (see para. [0081]).  

Regarding Claim 20, Yang ‘492 teaches a material of the second channel layer (145) is same material as to the first channel layer (143) (see para. [0083]).
Thus, Yang ‘492 and Jang ‘625 are shown to teach all the features of the claim with the exception of explicitly the features: “a material of the second channel layer is different from a material of the first channel layer”.
However, it has been held to be within the general skill of a worker in the art to select a material of the second channel layer is different from a material of the first channel layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Aoyama (US 2017/0263624 A1)	
Kobayashi et al. (US 2016/0276353 A1)			
Yamasaki et al. (US 2016/0268379 A1)
	
9.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829